internal_revenue_service number release date index number ---------------------------- ------------------------------------------------------------ --------------------------- ----------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b06 plr-104761-17 date date --------------------------------------------------------------------------------- ---------------------------------------------------- ---------- ------------------------------------------- ------------------------------------------------------- -------------------------------------- ----------- ----------- ---------- ------------------------- ------------------------------------------------- legend taxpayer parent state commission a commission b operator date date date form director dear ------------- this letter responds to parent’s request made on behalf of taxpayer dated date for a ruling on the application of the normalization rules of the internal_revenue_code code to certain accounting and regulatory procedures as described below the representations set out in your letter follow taxpayer a wholly-owned subsidiary of parent is an investor-owned regulated utility incorporated in state taxpayer is a member of parent’s consolidated_group that files a consolidated federal_income_tax return on a calendar_year basis using an accrual_method of accounting taxpayer is engaged in the purchase transmission distribution and sale of electric energy in state it is subject_to regulation by commission a and commission b with respect to terms and conditions of services including the rates it may charge for its plr-104761-17 services both commissions establish taxpayer’s rates based on its costs including a provision for a return on the capital employed by taxpayer in its regulated business taxpayer’s electric transmission lines located in state are integrated into operator a regional transmission operator as a transmission-owning member of operator taxpayer is able to include in operator’s tariff a rate that allows it to recover the costs it incurs with respect to the transmission facilities it makes available to operator the rate-setting mechanism used by taxpayer is a formula rate approved by commission b the formula rate is established in two parts a basic rate and a true-up by date of each year taxpayer files with commission b to update its formula rate the new rate takes effect on date of the same year and remains in effect for one year until date of the following year the data used in calculating the basic rate portion of the updated rate is for the most part taken from the historical test year which ended on the last day of the immediately preceding calendar_year as reflected in taxpayer’s form for that period all elements of rate base including plant in service accumulated depreciation and accumulated deferred federal income taxes adfit use at least initially end of historical calendar test year balances depreciation expense and all other operation and maintenance_expenses reflected in the calculation are also historical calendar test year expense amounts one element of the calculation is then modified a projection is made of plant additions expected to be placed_in_service during the calendar_year in which the rates are being set the cost of these additions is weighted to reflect the number of months each addition will be in service during the calendar_year this weighted amount is added to rate base thus this component of the rate provides a return on the equity reflected in the projected plant additions being included in rate base no modification is made to the balances of the depreciation expense or deferred taxes due to these projected plant additions the basic rate is a revenue requirement calculated based on the historical calendar_year test period data so modified the true-up component of taxpayer’s formula rate is calculated by comparing a revenue requirement computed based on taxpayer’s most recent form to the revenue requirement originally calculated for the prior test period any difference both over- or under-recoveries plus interest is incorporated into the formula rate as the true-up component of that rate among other things this component corrects any over- or under-recovery of equity return arising from the prior year’s projection of plant additions based on actual plant additions during the year taxpayer has claimed and continues to claim accelerated_depreciation on all of its public_utility_property to the full extent those deductions are available under the code taxpayer normalizes the federal income taxes deferred as a result of its claiming these deductions in accordance with the normalization rules as a consequence taxpayer has a substantial balance of adfit that is attributable to the accelerated_depreciation reflected on its regulated books of account in its formula rate template taxpayer plr-104761-17 reflects its adfit balance as appropriately allocated to the jurisdiction as a reduction in its computation of rate base in calculating both its basic rate and its true-up the adfit balance by which taxpayer reduces rate base is the end of period balance ie the ending balance as reflected in taxpayer’s form for the calendar_year immediately preceding the year in which rates are being updated because adfit is not projected in either component taxpayer neither averages nor applies the proration methodology to the adfit balance in either calculation taxpayer requests that we rule as follows taxpayer’s projection of plant additions for inclusion in rate base in conjunction with the use of historical adfit and depreciation expense in computing its basic rate is not a violation of the consistency rule if the service rules adversely with respect to requested ruling provided that taxpayer takes the necessary corrective action at the next form filing following the effective date of any related tariff changes approved by commission b any failure by taxpayer to comply with the consistency rule in connection with its formula rate at any time prior to the taxpayer taking the necessary corrective action was not a violation of the normalization rules and if the service rules adversely with respect to requested ruling incorporating projected adfit on a prorated basis depreciation expense and tax expense relating to the projected additions included in the formula rate calculation going forward will satisfy the consistency rule law and analysis requested ruling former sec_167 generally provided that public_utilities were entitled to use accelerated methods of depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items plr-104761-17 sec_168 provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base in order to satisfy the requirements of sec_168 there must be consistency in the treatment of costs for rate base regulated depreciation expense tax expense and deferred tax revenue purposes in this case all elements of rate base including plant in service accumulated depreciation and adfit use at least initially end of historical calendar test year balances depreciation expense and all other operation and maintenance_expenses reflected in the calculation are also historical calendar_year test year expense amounts taxpayer uses a projection of plant additions that will be placed_in_service during the calendar_year in which rates are being set to compute a weighted amount that is added to rate base the addition of the projected plant additions to rate base provides a return on the equity reflected in these projected plant additions no modification is made to depreciation expense or deferred taxes as a result of these expected additions to taxpayer’s equity taxpayer’s tax expense depreciation expense and adfit are all calculated in a consistent fashion therefore taxpayer is not in violation of the consistency rule because of the conclusion reached above taxpayer is also not in violation of the normalization rules accordingly taxpayer’s requested issue sec_2 and are moot and plr-104761-17 will not be considered further conclusion sec_1 taxpayer’s projection of plant additions for inclusion in rate base in conjunction with the use of historical adfit and depreciation expense in computing its basic rate is not a violation of the consistency rule this issue is moot as discussed above this issue is moot as discussed above except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely patrick s kirwan chief branch office of the associate chief_counsel passthroughs special industries cc
